      CASE 0:20-cr-00177-ECT-HB Document 15 Filed 08/31/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                         Case No. 20-CR-00177-ECT-HB

UNITED STATES OF AMERICA,

                    Plaintiff,                ORDER OF DETENTION

              v.

KYLE WILLIAM BRENIZER,
   a/k/a Kyle Williams,

                    Defendant.


      This matter came before the Court on August 26, 2020, for an arraignment and

detention hearing. The defendant, Kyle William Brenizer, was present via video

conference from the Sherburne County Jail and was represented by Andrew Birrell.

The United States was represented by Assistant United States Attorneys Matthew

Ebert and Allison Ethen. The United States moved to detain Mr. Brenizer pending

trial, in accordance with the recommendation of U.S. Probation and Pretrial Services.

Mr. Brenizer did not oppose the government’s motion at this time and reserved his

right to contest detention at a later time. For the reasons described below, the Court

grants the government’s uncontested motion for detention.

      1.     The defendant is charged by indictment with two counts of wire fraud,

in violation of Title 18, United States Code, Section 1343, and two counts of money

laundering, in violation of Title 18, United States Code, Section 1957. Dkt. 1.

      2.     Pretrial Services met with Mr. Brenizer and prepared a report. The

Court has reviewed the report.
      CASE 0:20-cr-00177-ECT-HB Document 15 Filed 08/31/20 Page 2 of 3




      6.      Based upon Mr. Brenizer’s waiver and the foregoing, the Court

concludes that the United States has demonstrated by a preponderance of the

evidence that no condition or combination of conditions will reasonably assure the

defendant’s future appearance in Court. See 18 U.S.C. § 3142(e)(1); United States v.

Abad, 350 F.3d 793, 797 (8th Cir. 2003). The government also has demonstrated by

clear and convincing evidence that no condition or combination of conditions will

reasonably assure the safety of the community should the defendant be released

pending trial. See id.

      Accordingly, based on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     The defendant has reserved his right to seek reconsideration of

detention pursuant to the Bail Reform Act at a later time and so the motion of the

United States for detention of the defendant without bond is GRANTED;

      2.     The defendant is committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

      3.     The defendant shall be afforded reasonable opportunity to consult

privately with counsel; and

      4.     Upon order of the Court or on request of an attorney for the United

States, the person in charge of the correctional facility in which the defendant is

confined shall deliver him to a United States marshal for the purpose of appearance

in connection with a court proceeding.



                                          2
     CASE 0:20-cr-00177-ECT-HB Document 15 Filed 08/31/20 Page 3 of 3




Dated:                            _______________________________________
                                  THE HONORABLE BECKY R. THORSON
                                  United States Magistrate Judge




                                    3
